Citation Nr: 9902475	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  97-27 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for service connected 
post traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.

2.  Entitlement to service connection for shrapnel wound to 
the left hip.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to January 
1971.

This case comes before the Board of Veterans Appeals (Board) 
from an appeal of a rating decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO, in part, granted service 
connection for PTSD and assigned a 30 percent disability 
evaluation, and denied service connection for shrapnel wound 
to the left hip.  

The record also shows that the veteran has filed a notice of 
disagreement regarding the ROs January 1998 denial of 
entitlement to individual unemployability.  The record before 
the Board does not contain a statement of the case concerning 
this issue.  The Board refers this matter to the RO for 
appropriate action.    

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court of 
Veterans Appeals (Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § .3321 (b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321 (b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Boards denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extra schedular rating is a component of 
the appellants claim and the appellant had full opportunity 
to present the increased rating claim before the RO.  
Bagwell, at 339.  Consequently, the Board will consider 
whether the issue of increased rating for PTSD warrants the 
assignment of an extraschedular rating.



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veterans service connected PTSD is manifested by 
irritability and anger outbursts, hypervigilence and 
increased startle response, psychogenic amnesia, and 
complaints of insomnia, nightmares and flashbacks of combat 
experiences in Vietnam, and moderate to severe difficulty 
with social interaction and occupational functioning. 

3.  The veteran did not sustain a shrapnel wound of the left 
hip during service.  

4.  The veteran does not have current disability from a left 
hip shrapnel wound.


CONCLUSIONS OF LAW

1.  The criteria for an assignment of an increased rating 
greater than 30 percent have not been satisfied.  38 U.S.C.A. 
§  1131, 5107 (West 1991); 38 C.F.R. §  3.321, 4.1, 4.3, 4.7, 
4.126, 4.130, Diagnostic Codes 9411, 9440 (1998).

2.  The veteran did not incur a shrapnel wound to the left 
hip during active wartime military service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107(a) (West 1991); 38 C.F.R. § 3.304(d) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

	I.  Increased Rating for PTSD.

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service-connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  See also 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
veteran has not alleged that any records of probative value 
that may be obtained, and which have not already been 
associated with his claims folder, are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed and the duty to assist the claimant, 
as mandated by 38 U.S.C.A.§ 5107(a) (West 1991), has been 
satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1998).  A July 1997 rating decision granted 
service connection for PTSD, and evaluated the condition as 
30 percent disabling, based on the evidence then of record.  
The evidence shows that the veteran served in Vietnam and was 
involved in convoy operations as a truck driver.  He 
participated in combat operations and received shrapnel 
wounds from enemy small arms fire.  He received the Purple 
Heart medal for his injuries.  His service discharge physical 
in November 1970 revealed a diagnosed mild anxiety reaction.  
His first psychiatric evaluation on record is the May 1997 VA 
examination.  As part of this examination, the veteran 
complained of nightmares and flashbacks to combat service in 
Vietnam that caused him to work a night shift and sleep 
during the day to help alleviate his sleeping problems.  He 
avoids thoughts and activities that arouse Vietnam 
experiences, and has psychogenic amnesia regarding important 
aspects of his combat experiences.  He has irritability and 
anger outbursts, hypervigilence and exaggerated startle 
response.  As an example, he states that he has hit people 
who have come up behind him unknowingly because he feels 
threatened.  He has a past history of suicide ideation, with 
current problems of insomnia, anorexia, anhedonia, and 
depression.  Upon examination, he appeared somewhat 
disheveled in appearance, displayed a constricted and tearful 
affect that he isolated due to psychogenic numbing.  His 
speech and thought processes appeared normal, although his 
eye contact during the examination was poor to fair.  He 
showed mild concentration difficulties.  The examiner opined 
that the veterans PTSD symptoms caused moderate to severe 
distress, dysfunction and despair in social and occupational 
functioning.  He was diagnosed with moderate to severe 
chronic PTSD.  His Global Assessment of Functioning (GAF) 
code is 50.  According to the American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., revised, 1994) (DSM-IV) at pages 46-47, 
this code equates to serious PTSD symptoms or any serious 
impairment in social, occupational or school functioning.  
Based on this examination, the RO evaluated the veterans 
condition as 30 percent disabling.            

As indicated above, the veteran has appealed the assignment 
of a 30 percent rating for his service connected PTSD, and 
contends that a higher rating is warranted.  He contends that 
he has insomnia, nightmares and flashbacks, anger outbursts 
and exaggerated startle response, and an inability to 
function socially.  After a review of the records, the Board 
finds that the evidence is against his claim for an increased 
evaluation.  See 38 U.S.C.A. § 7104 (West 1991 & Supp. 1998).

Service connected disabilities are rated in accordance with 
the VAs Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

The Schedule directs that in evaluating the severity of 
mental disorders under the diagnostic criteria consideration 
should be given to the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veterans capacity for adjustment during periods of 
remission.  Ratings shall be based on all the evidence of 
record as it bears on social and industrial impairment rather 
than solely upon the examiners assessment of the level of 
disability at the moment of the examination.  Although social 
impairment is crucial in determining the level of overall 
disability, an evaluation may not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (1998).

Under the rating criteria set forth in the Schedule, a 100 
percent rating is assigned for total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for name of close relatives, own occupation, or 
own name.  

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as irritability, with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work-like setting); 
inability to establish and maintain effective relationships.  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

In applying the rating criteria of the next higher, 50 
percent, rating to the veterans symptoms, the Board finds 
that the veterans PTSD condition does not warrant an 
increased rating.  In reviewing the report from the May 1997 
PTSD examination, the Board finds that the veteran does not 
show evidence of circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory, impaired judgment or impaired 
abstract thinking.  The evidence does show that has a 
flattened affect and that he suffers from disturbances of 
mood and motivation.  However, his diagnosed severe 
depression appears to be attributable to not only PTSD, but 
also his chronic physical ailments that forced his retirement 
and created personal financial difficulties.  As evidence of 
the veterans problems unrelated to PTSD, the Board refers 
again to the May 1997 VA examination that includes an 
assessment of severe psychosocial and environmental problems 
due to his chronic medical ailments causing persistent pain 
and retirement-related financial problems.  Additionally, the 
Board finds that the veterans social withdrawal has mad it 
difficult to establish and maintain social relationships.  
The evidence, however, does not show that the veterans PTSD 
affected his work relationships, as his retirement was due to 
physical, not psychological, problems.  

The Board acknowledges that the May 1997 VA examiner rated 
the veterans PTSD as a 50 on the GAF scale, for serious 
symptoms or serious impairment in social and occupational 
functioning.  The Board also notes that the example symptoms 
provided in the DSM-IV as indicative of a GAF score of 50 -- 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting, no friends, unable to keep a job -- do not 
describe the veterans current PTSD condition.  While the 
Board does not dispute the VA examiners assessment of the 
veterans PTSD condition as moderate to severe, the Board 
does not find that the criteria for a 50 percent rating have 
been satisfied.  Rather, the Board finds that the veterans 
PTSD condition more nearly approximates the criteria for a 30 
percent rating.  The record shows evidence of depressed mood, 
anxiety, suspiciousness, less frequent panic attacks, and 
chronic sleep impairment.  Although the veteran has shown 
signs of occupational and social impairment, his general 
functioning, routine daily behavior, self-care and 
conversation appear normal.  For these reasons, the Board 
finds the 30 percent rating appropriate.            

The Board has also considered whether the assignment of a 
disability rating higher than 50 percent is appropriate.  The 
veteran also does not meet the criteria for the next higher 
rating, 70 percent.  Under the 70 percent criteria for mental 
disorders, the veteran would have to show such symptoms as 
suicidal ideations, obsessional rituals, illogical or obscure 
speech, near continuous panic depression, spatial 
disorientation, and neglect of personal hygiene and 
appearance.   The evidence shows that the veteran does not 
presently display these symptoms.  Likewise, the Board 
concludes that the veteran does not meet the criteria for the 
next higher rating, 100 percent.  Under the 100 percent 
criteria for mental disorders, the veteran would have to show 
such symptoms as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, and 
intermittent inability to perform basic minimal hygiene.  The 
evidence shows that the veteran has not displayed these 
symptoms.  

This 30 percent disability rating according to the Schedule 
does not, however, preclude the Board from granting a higher 
rating for this disability.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service connected disability is made.  38 C.F.R. 
§ 3.321 (b)(1) (1998).  The Board must find that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the Schedule.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. Higher ratings  up to 100 percent -
- are assignable when symptoms of mental disorder cause more 
social and industrial impairment, but the medical evidence 
reflects that those manifestations are not present in this 
case.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization for his PTSD, and his PTSD has not 
had such an unusual impact on his employment as to render 
impractical the application of regular schedular standards.  
The record shows that the veterans present inability to work 
is due to physical problems and not because of his PTSD.  
There is no evidence that the impairment resulting from PTSD 
warrants extra-schedular consideration.  Rather, for the 
reasons noted above, the Board concludes that the impairment 
resulting from PTSD is adequately compensated by the 30 
percent schedular evaluation.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted.

	II.  Service Connection for Shrapnel Wound to the Left 
Hip. 

The threshold question that must be resolved regarding each 
claim is whether the appellant has presented evidence that 
each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court 
of Veterans Appeals (Court) has held that a well grounded 
claim is comprised of three specific elements:  (1) evidence 
of a current disability as provided by a medical diagnosis; 
(2) evidence of incurrence or aggravation of a disease or 
injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, (3) a nexus, or 
link, between the inservice disease or injury and the current 
disability, as provided by competent medical evidence.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), affd 78 F.3d 
604 (Fed. Cir. 1996) (table).  In the absence of any one of 
these three elements, the Board must find that a claim for 
service connection is not well grounded and therefore must be 
denied, pursuant to the decision of the Court in Edenfield v. 
Brown, 8 Vet. App. 384 (1995).

The record does contain evidence sufficient to make the claim 
well grounded.  The veteran has reported that he sustained a 
shrapnel wound of his left hip in combat in service, and he 
is competent to provide evidence of in-service injury.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the report 
of the June 1997 VA examination contains a diagnosis of 
History of shrapnel wound of the right hip with residual 
scarring.  Limitation of motion is of unclear etiology.  
This evidence, if accepted at face value, provides evidence 
of current disability and of a nexus between the current 
disability and the in-service shrapnel wound of the left hip 
reported by the veteran.

Once the claim is well-grounded, however, the Board must 
weigh and balance the evidence.  It is no longer required to 
accept the evidence at face value.  After considering all the 
evidence, the Board concludes that it does not support a 
claim for service connection for residuals of shrapnel wound 
of the left hip.  

First, the Board notes that the veteran is not competent to 
provide an opinion as to the cause of his current disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  The only doctors opinion 
linking the current left hip disability to the in-service 
injury reported by the veteran is that of the VA examiner.  
This opinion, however, is based on a history given by the 
veteran that is at odds with the contemporaneous records.  He 
told the examiner that he was struck with shrapnel in the hip 
in service, and that Dr. Livingston took out the shrapnel 
in my left hip two years ago.  Neither of these assertions 
are supported by the relevant records.  Rather, they are 
contradicted by such records.

As to the claimed injury in service, the record does reflect 
that the veteran was awarded a Purple Heart medal for wounds 
received in action in the Republic of Vietnam on May 5, 1968.  
The certificate of this award is not, however, more specific 
about the wounds for which the veteran received this medal.  
Unfortunately, the service medical records do not contain any 
reports of treatment for those wounds.  The service medical 
records do, however, include a November 1970 discharge 
physical examination report.  This report indicates that the 
veteran had scars on his right wrist and on his back.  As 
part of this discharge examination, he stated that he was 
wounded in Vietnam, with shrapnel in his right arm, right leg 
and back.  He did not state that he sustained a shrapnel 
wound to the left hip, and the report does not reflect any 
left hip scars.  The service medical records do not provide 
evidence of a shrapnel wound to the left hip.

At a hearing at the RO in January 1980, the veteran testified 
concerning the incident in which he sustained shrapnel 
wounds; he mentioned wounds to several parts of his body, but 
not to the left hip.  In fact, it was not until February 1997 
that the veteran first reported having sustained a shrapnel 
wound of the left hip.  

The Board acknowledges that satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
In essence, this statute sets forth a three-step, sequential 
analysis that must be undertaken when a combat veteran seeks 
benefits under the method of proof provided by the statute.  
First, it must be determined whether the veteran has 
proffered satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease.  
Second, it must be determined whether  the proffered evidence 
is consistent with the circumstances, conditions, or 
hardships of such service.  If the veteran satisfies both 
of these inquiries, a factual presumption arises that the 
alleged injury or disease is service-connected.  This 
presumption may be rebutted in the third step by clear and 
convincing evidence to the contrary.  Collette v. Brown, 82 
F.3d 389, 392-3 (1996).  

Satisfactory evidence means credible evidence that would 
allow a reasonable fact-finder to conclude that the alleged 
injury or disease was incurred or aggravated by the veterans 
combat service.  Id. at 393.  In this case, the Board finds 
that the veterans statements to the effect that he sustained 
a shrapnel wound of the left hip in the same incident in 
which he sustained other shrapnel injuries of the back, right 
leg, and right hand  for which service-connection has been 
awarded  are not credible.  Rather, they are not supported 
by the record.  

The Board gives more weight to the evidence closest in time 
to the incident of May 5, 1968, in which the veteran 
sustained wounds in action.  This evidence indicates that he 
sustained injury to the right arm, right leg and back.  This 
is bolstered by the veterans consistent statements, until 
1997, that he sustained such injuries to the back, right arm, 
and right leg  not to any part of the left side of his body.

Moreover, another element of service connection is the 
presence of current disability.  The VA examiner indicated 
that the limitation of motion of the left hip was of unclear 
etiology.  The examiner clearly did not attribute the 
limitations of motion to the shrapnel injury reported by the 
veteran.  Rather, the examiner attributed residual 
scarring to the reported shrapnel wound; this was described 
as a 3 by 1 centimeter depressed scar of the left hip over 
the ilium in the superior buttocks.  The examiners opinion 
attributing this scarring to the shrapnel wound was based on 
the veterans report that Dr. Livingston had removed shrapnel 
from his left hip a few years before the examination; there 
was an obvious scar in the area of the left hip.  The 
veterans account of the surgery, however, is not supported 
by Dr. Livingstons records.  Instead, Dr. Livingstons 
records refer to surgery performed by a Dr. Williams for 
peripheral vascular disease.  Dr. Livingstons records 
contain numerous references to the veterans peripheral 
vascular disease, but do not mention any shrapnel, or any 
surgery performed by Dr. Livingston.  The Board acknowledges 
that the record does not contain the surgeons records, or 
records from the hospital in which the surgery was performed.  
Neither the veteran nor Dr. Livingstons records, however, 
suggest that these records would show that the surgery that 
Dr. Williams performed was for removal of shrapnel.  
Consequently, the Board concludes that these records would 
not tend to establish that the veteran had residual 
disability from a shrapnel wound of the left hip.  As they 
are not probative, they need not be obtained.

The Board thus concludes that the presumption of service 
connection for combat injuries contained in 38 U.S.C.A. 
§ 1154(b) is rebutted by the other evidence of record.  The 
only evidence of record that supports the veterans claim is 
his own statements, and the doctors opinion based thereupon.  
The veterans statements are contradicted by more 
contemporaneous records, including the available service 
medical records and the veterans earlier description of his 
shrapnel wounds.  The Board concludes that the evidence, as a 
whole, does not support the claim for service connection for 
residuals of a shrapnel wound of the left hip.  


ORDER

An increased rating greater than 30 percent for PTSD is 
denied.  

Service connection for a shrapnel wound to the left hip is 
denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
